EXECUTION VERSION


HOLLY ENERGY PARTNERS, L.P.
Common Units Representing Limited Partner Interests
having an aggregate offering price of up to


$200,000,000

Equity Distribution Agreement
May 10, 2016


Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York, 10013
Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, New York 10036


Ladies and Gentlemen:
Holly Energy Partners, L.P., a limited partnership organized under the laws of
the state of Delaware (the “Partnership”), HEP Logistics Holdings, L.P., a
limited partnership organized under the laws of the state of Delaware (the
“General Partner”), and Holly Logistic Services, L.L.C., a limited liability
company organized under the laws of the state of Delaware (“GP L.L.C.” and,
together with the Partnership and the General Partner, the “Partnership
Parties”), each confirms its agreement (this “Agreement”) with Citigroup Global
Markets Inc., Goldman, Sachs & Co. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Managers”) as follows:
1.Description of Offered Units. The Partnership proposes to issue and sell
through or to the Managers, as sales agents and/or principals, common units
representing limited partner interests in the Partnership (“Common Units”),
having an aggregate gross sales price of up to $200,000,000 (the “Offered
Units”), from time to time during the term of this Agreement and on the terms
set forth in Section 3 of this Agreement. For purposes of selling the Offered
Units through the Managers, the Partnership hereby appoints the Managers as
exclusive agents of the Partnership for the purpose of soliciting purchases of
the Offered Units from the Partnership pursuant to this Agreement and each
Manager agrees to use its reasonable efforts to solicit purchases of the Offered
Units on the terms and subject to the conditions stated herein. The Partnership
agrees that whenever it determines to sell the Offered Units directly to any
Manager as principal, it will enter into a separate agreement (each, a “Terms
Agreement”) in substantially the form of Annex I hereto, relating to such sale
in accordance with Section 3 of this Agreement. Certain terms used herein are
defined in Section 18 hereof.
2.
    Representations and Warranties. The Partnership Parties, jointly and
severally, represent and warrant to, and agree with, the Managers at the
Execution Time and on each such time the following representations and
warranties are repeated or deemed to be made pursuant to this Agreement, as set
forth below.
(a)
    The Partnership meets the requirements for use of Form S-3 under the Act and
has prepared and filed with the Commission a registration statement (File Number
333-204609) on Form S-3, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Offered Units. Such Registration
Statement, including any amendments thereto filed prior to the Execution Time or
prior to any such time this representation is repeated or deemed to be made, has
become effective. The Partnership has filed with the Commission the Prospectus
Supplement relating to the Offered Units in accordance with Rule 424(b). As
filed, the Prospectus contains or incorporates by reference all information
required by the Act and the rules thereunder, and, except to the extent that the
Managers shall agree in writing to a modification, shall be in all substantive
respects in the form furnished to the Managers prior to the Execution Time or
prior to any such time this representation is repeated or deemed to be made. The
Registration Statement, at the Execution Time, each such time this
representation is repeated or deemed to be made, and at all times during which a
prospectus is required by the Act to be delivered (whether physically, deemed to
be delivered pursuant to Rule 153 or through compliance with Rule 172 or any
similar rule) in connection with any offer or sale of Offered Units, meets the
requirements set forth in Rule 415(a)(1)(x). The initial Effective Date of the
Registration Statement was not earlier than the date three years before the
Execution Time. Any reference herein to the Registration Statement, the Base
Prospectus, the Prospectus Supplement, any Interim Prospectus Supplement or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 which were filed under the
Exchange Act on or before the Effective Date of the Registration Statement or
the issue date of the Base Prospectus, the Prospectus Supplement, any Interim
Prospectus Supplement or the Prospectus, as the case may be; and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus, the Prospectus Supplement, any
Interim Prospectus Supplement or the Prospectus shall be deemed to refer to and
include the filing of any document under the Exchange Act after the Effective
Date of the Registration Statement or the issue date of the Base Prospectus, the
Prospectus Supplement, any Interim Prospectus Supplement or the Prospectus, as
the case may be, deemed to be incorporated therein by reference.
(b)
    To the extent that the Registration Statement is not available for the sales
of the Offered Units as contemplated by this Agreement, the Partnership shall
file a new registration statement with respect to any additional Common Units
necessary to complete such sales of the Offered Units and shall cause such
registration statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3, and all references to “Base
Prospectus” included in this Agreement shall be deemed to include the final form
of prospectus, including all documents incorporated therein by reference,
included in any such registration statement at the time such registration
statement became effective.
(c)
    On each Effective Date, at the Execution Time, at each Applicable Time, at
each Settlement Date (as defined in Section 3(a)(vii)) and at all times during
which a prospectus is required by the Act to be delivered (whether physically,
deemed to be delivered pursuant to Rule 153 or through compliance with Rule 172
or any similar rule) in connection with any offer or sale of Offered Units, the
Registration Statement complied and will comply in all material respects with
the applicable requirements of the Act and the Exchange Act and the respective
rules thereunder and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading; and on the
date of any filing pursuant to Rule 424(b), at the Execution Time, at each
Applicable Time, on each Settlement Date and at all times during which a
prospectus is required by the Act to be delivered (whether physically, deemed to
be delivered pursuant to Rule 153 or through compliance with Rule 172 or any
similar rule) in connection with any offer or sale of Offered Units, the
Prospectus (together with any supplement thereto) complied and will comply in
all material respects with the applicable requirements of the Act and the
Exchange Act and the respective rules thereunder and did not and will not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Partnership Parties make no representations or warranties as to the
information contained in or omitted from the Registration Statement or the
Prospectus (or any supplement thereto) in reliance upon and in conformity with
information furnished in writing to the Partnership by the Managers specifically
for inclusion in the Registration Statement or the Prospectus (or any supplement
thereto).
(d)
    At the Execution Time, at each Applicable Time and at each Settlement Date,
the Disclosure Package does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Disclosure Package based upon and in conformity with written
information furnished to the Partnership by the Managers specifically for use
therein.
(e)
    For purposes of each offering of the Offered Units pursuant to transactions
under this Agreement that are not firm commitment underwritings, the Partnership
will be an “ineligible issuer” (as defined in Rule 405 of the Act) as of each
relevant eligibility determination date for purposes of Rules 164 and 433 under
the Act.
(f)
    Each Issuer Free Writing Prospectus does not include any information that
conflicts with the information contained in the Registration Statement,
including any document incorporated therein by reference and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified.
The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus based upon and in conformity with written
information furnished to the Partnership by the Managers specifically for use
therein.
(g)
    The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Act, and the Partnership is not
the subject of a pending proceeding under Section 8A of the Act in connection
with the offering of the Offered Units.
(h)
    The Common Units are an “actively‑traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.
(i)
    The Partnership has not entered into any other sales agency agreements or
other similar arrangements with any agent or any other representative in respect
of at the market offerings of the Offered Units in accordance with Rule
415(a)(4) of the Act.
(j)
    None of the Partnership Parties nor any of the Subsidiaries (as defined
below) have taken, and none of the Partnership Parties nor any of the
Subsidiaries will take, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of any security of the Partnership to facilitate the sale or resale
of the Offered Units.
(k)
    There is no broker, finder or other party that is entitled to receive from
any of the Partnership Parties any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.
(l)
    Neither the Partnership nor any of the Subsidiaries (as defined below) has
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, any material loss (with regard to
the Partnership and its Subsidiaries taken as a whole) or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Prospectus; and,
since the respective dates as of which information is given in the Registration
Statement and the Prospectus, there has not been any material adverse change, or
any development that would reasonably be expected to result in a material
adverse change, in or affecting the general affairs, management, financial
position, partners’ or stockholders’ equity or results of operations of the
Partnership and the Subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Prospectus.
(m)
    Holly Energy Partners—Operating, L.P., a Delaware limited partnership (the
“Operating Partnership”) and the Subsidiaries, as the case may be, have good and
indefeasible title to all real property and good title to all personal property
described in the Prospectus as owned by the Operating Partnership and the
Subsidiaries, as the case may be, free and clear of all (A) liens and security
interests or (B) other claims and other encumbrances (other than liens or
security interests) except (i) as provided in the Credit Agreement (as defined
below), mortgages and deeds of trust granted in favor of Alon USA, LP, a Texas
limited partnership, and HollyFrontier Corporation, a Delaware corporation, in
connection with the use of pipelines and/or terminals by those entities or their
affiliates, or as otherwise described, and subject to the limitations contained,
in the Prospectus or (ii) such as do not materially interfere with the use of
such properties taken as a whole as they have been used in the past and are
proposed to be used in the future as described in the Prospectus, provided that,
with respect to any real property and buildings held under lease by the
Operating Partnership and the other Subsidiaries, such real property and
buildings are held under valid and subsisting and enforceable leases with such
exceptions as do not materially interfere with the use of such properties, taken
as a whole, as they have been used in the past as described in the Prospectus
and are proposed to be used in the future as described in the Prospectus.
(n)
    The Partnership and each Subsidiary (as such term is defined below) (A) is a
corporation, limited liability company, partnership or other entity duly
organized and validly existing under the laws of the jurisdiction of its
organization; (B) has all requisite corporate, limited liability company,
partnership, or other power and authority necessary to own its property and
carry on its business as now being conducted and proposed to be conducted in the
future as described in the Prospectus; and (C) is qualified to do business and
is in good standing in all jurisdictions in which the nature of the business
conducted by it or its ownership of property makes such qualification necessary,
in each case in all material respects as described in the Prospectus, except
where the failure to be so qualified and be in good standing, individually or in
the aggregate, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. A “Material Adverse Effect” means a
material adverse effect on the business, condition (financial or other), result
of operations, properties or prospects of the Partnership and the Subsidiaries,
taken as a whole.
(o)
    The General Partner, (A) has been duly formed and is validly existing and in
good standing as a limited partnership under the laws of the State of Delaware;
(B) has all requisite partnership power and authority necessary to own its
property and carry on its business as now being conducted; and (C) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it or its ownership of property makes such
qualification necessary, except where the failure to be so qualified and be in
good standing, individually or in the aggregate, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
At the date hereof, and at each Settlement Date and/or Time of Delivery (as
defined in Section 3(c)) (as applicable), the General Partner will be the sole
general partner of the Partnership.
(p)
    GP L.L.C. (A) has been duly formed and is validly existing and in good
standing as a limited liability company under the laws of the State of Delaware;
(B) has all requisite limited liability company power and authority necessary to
own its property and carry on its business as now being conducted; and (C) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it or its ownership of property makes
such qualification necessary, except where the failure to be so qualified and be
in good standing, individually or in the aggregate, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
At the date hereof, and at each Settlement Date and/or Time of Delivery (as
applicable), GP L.L.C. will be the sole general partner of General Partner.
(q)
    The issued and outstanding limited partner interests of the Partnership
consist of the common units and incentive distribution rights as set forth in
the Prospectus. All of the Partnership’s outstanding common units and incentive
distribution rights and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership’s
First Amended and Restated Agreement of Limited Partnership dated as of July 13,
2004, as amended (the “Partnership Agreement”), and are fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act (the “DRULPA”) and as otherwise
described in the Prospectus).
(r)
    All of the issued and outstanding partnership interests of the General
Partner have been duly authorized and validly issued and are fully paid (to the
extent required under the General Partner’s partnership agreement) and the
limited partner interests in the General Partner are nonassessable (except as
such nonassessability may be affected by Sections 17-607 and 17-804 of the
DRULPA and as otherwise described in the Prospectus).
(s)
    All of the issued and outstanding membership interests of GP L.L.C. have
been duly authorized and validly issued, are fully paid (to the extent required
under the limited liability company agreement of GP L.L.C.) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 17-804
of the Delaware Limited Liability Act (the “Delaware LLC Act”) and as otherwise
described in the Prospectus).
(t)
    Attached as Schedule II is a true and complete list of each entity in which
the Partnership has a direct or indirect majority equity or voting interest
(each a “Subsidiary” and, together, the “Subsidiaries”), their jurisdictions of
organization, name of equityholder(s) and percentage held by each equityholder.
All of the issued and outstanding equity interests of each Subsidiary have been
duly authorized and validly issued, are fully paid (to the extent required by
such Subsidiary’s limited liability company or partnership agreement) and
(except (i) as such nonassessability may be affected by the Delaware LLC Act or
the DRULPA and (ii) with respect to any general partner interests)
nonassessable, were not issued in violation of any preemptive or similar right
and, except as set forth in the Prospectus, are owned, directly or indirectly
through Subsidiaries, by the Partnership free and clear of all liens (other than
transfer restrictions imposed by the Act, any applicable joint venture
agreements for non-wholly-owned Subsidiaries, the securities or Blue Sky laws of
certain jurisdictions and security interests granted pursuant to the Second
Amended and Restated Credit Agreement, dated as of February 14, 2011, as amended
as of the date hereof (the “Credit Agreement”), among the Operating Partnership,
the Partnership and the Subsidiaries party thereto as guarantors and the
financial institutions party thereto). Except as set forth in the Prospectus,
there are no outstanding options, warrants or other rights to acquire or
purchase, or instruments convertible into or exchangeable for, any equity
interests of the Partnership or any of the Subsidiaries.
(u)
    Other than as set forth on Schedule II or, if this representation is being
made or is deemed to be made after the Execution Time, as set forth in the
Prospectus, the Partnership and its Subsidiaries do not own, directly or
indirectly, any equity or long-term debt securities of any corporation,
partnership, limited liability company, joint venture, association or other
entity (except, if this representation is being made or is deemed to be made
after the Execution Time, for such securities, the ownership of which is not
material to the Partnership and its Subsidiaries taken as a whole). The General
Partner, HEP Logistics GP, L.L.C. (“OLP GP”) and GP L.L.C. do not own any equity
or long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity other than their respective
partnership interests in the Partnership, the Operating Partnership and the
General Partner except, if this representation is being made or is deemed to be
made after the Execution Time, (i) for such securities, the ownership of which
is not material to the Partnership and its Subsidiaries taken as a whole, or
(ii) as set forth in the Prospectus.
(v)
    This Agreement has been duly authorized, executed and delivered by the
Partnership, General Partner and GP L.L.C. The Partnership has all requisite
power and authority to issue, sell and deliver the Offered Units, in accordance
with and upon the terms and conditions set forth in this Agreement and the
Partnership Agreement. At each Settlement Date and/or Time of Delivery (as
applicable), all corporate, partnership and limited liability company action, as
the case may be, required to be taken by the Partnership, the General Partner,
GP L.L.C., the Operating Partnership, OLP GP or the Subsidiaries or any of their
stockholders, members or partners for the authorization, issuance, sale and
delivery of the Offered Units by the Partnership and the consummation by the
Partnership of the transactions contemplated hereby, shall have been validly
taken.
(w)
    None of the Partnership Parties nor any Subsidiary is in (A) violation of
its certificate or agreement of limited partnership, limited liability company
agreement, certificate or articles of incorporation or bylaws or other
organizational documents, (B) violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it
or (C) breach, default (or an event which, with notice or lapse of time or both,
would constitute such default) or violation in performance of any obligation,
agreement, covenant or condition contained in any bond, debenture, note or any
other evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation, in the case of clauses (B) or (C),
would, if continued, reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Partnership Parties, no third party to any indenture,
mortgage, deed of trust, loan agreement or other agreement to which any of the
Partnership Parties or any Subsidiary is a party or by which any of them is
bound or to which any of their properties is subject, is in default under any
such agreement, which breach, default or violation would, if continued,
reasonably be expected to have a Material Adverse Effect.
(x)
    The offering, issue and sale by the Partnership of the Offered Units and the
compliance by the Partnership Parties with this Agreement and the consummation
of the transactions contemplated hereby does not and will not (A) violate the
certificate of limited partnership, agreement of limited partnership,
certificate of formation, limited liability company agreement, certificate or
articles of incorporation, or bylaws of any of the Partnership Parties or any
Subsidiary, (B) conflict with or constitute a breach of or a default under (or
an event that with notice or the lapse of time, or both, would constitute a
default), any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which any of the Partnership Parties or any
Subsidiary is a party or by which any of them or any of their respective
properties may be bound, (C) violate any statute, law or regulation or any
order, judgment, decree or injunction of any court or governmental agency or
body having authority over any of the Partnership Parties or any Subsidiary or
any of their properties in a proceeding to which any of them or their property
is a party or (D) result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of any of the Partnership Parties or any
Subsidiary, which conflicts, breaches, violations or defaults, in the case of
clauses (B), (C) or (D), would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(y)
    No consent, approval, authorization, order, registration, filing or
qualification of or with any court, governmental agency or body is required for
the offering, issuance and sale by the Partnership of the Offered Units, the
execution, delivery and performance of this Agreement by the Partnership
Parties, or the consummation by the Partnership of the transactions contemplated
hereby, except (i) for such consents, approvals and similar authorizations
required under the Securities Act, the Exchange Act and state securities or
“Blue Sky” laws, (ii) such as may be required under the by-laws and rules of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) in connection with the
purchase and distribution of the Offered Units in the manner contemplated herein
and in the Prospectus, which consent(s) have already been obtained and (iii) for
such consents which, if not obtained would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(z)
    The public accountants whose reports appear or are incorporated by reference
in the Registration Statement or the Prospectus are independent public
accountants with respect to the Partnership within the meaning of Rule 101 of
the Code of Professional Conduct of the American Institute of Certified Public
Accountants and as required by the Public Company Accounting Oversight Board
(the “PCAOB”). The historical financial statements (including the notes thereto)
included or incorporated by reference in the Registration Statement and the
Prospectus present fairly in all material respects the consolidated combined
financial position, results of operations, cash flows and changes in partner’s
equity of the entities to which they relate at the respective dates and for the
respective periods indicated. All such financial statements have been prepared
in accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods presented (except
as disclosed therein) and in compliance with Regulation S‑X (“Regulation S‑X”)
under the Exchange Act, except that the interim financial statements do not
include full footnote disclosure. The financial information set forth under the
caption “Selected Financial Data” included in or incorporated by reference in
the Prospectus has been prepared on a basis consistent with that of the audited
and unaudited financial statements from which it is derived. Since the date of
the Prospectus, except as set forth or contemplated in the Prospectus,
(A) neither the Partnership nor any Subsidiary has (1) incurred any liabilities
or obligations, direct or contingent, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, or (2) entered
into any material transaction not in the ordinary course of business and (B)
except (i) as otherwise set forth or contemplated in Item 7.01 of any Current
Report on Form 8-K filed by the Partnership pursuant to the Exchange Act, or
(ii) for any quarterly distributions declared by the Partnership on the Common
Units in the ordinary course consistent with past practice for which such a
filing has not yet been made, there has been no dividend or distribution of any
kind declared, paid or made by the Partnership on any of its equity interests.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement, the Disclosure Package
and the Prospectus fairly presents the information called for in all material
respects and have been prepared in accordance with the Commission's rules and
guidelines applicable thereto.
(aa)
    Except as set forth in the Prospectus, there are no legal or governmental
proceedings pending to which any of the Partnership Parties or any Subsidiary is
a party or of which any property of any of the Partnership Parties or any
Subsidiary is the subject which, if determined adversely to such Partnership
Party or Subsidiary (as applicable), individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Partnership Parties, no such proceedings are threatened.
(bb)
    No labor dispute with the employees of any of the Partnership Parties or any
Subsidiary exists or, to the knowledge of the Partnership Parties, is imminent
and the Partnership Parties are not aware of any existing or imminent labor
disturbance by the employees of any of their or the Subsidiaries’ principal
suppliers, contractors or customers, in each case, that is reasonably likely to
result in a Material Adverse Effect.
(cc)
    Except as disclosed in the Prospectus, the Partnership Parties and the
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety and the environment or imposing liability or standards of conduct,
including the transport of, concerning any Hazardous Material (as defined below)
(“Environmental Laws”), (ii) have received, and maintain in full force and
effect, all Permits (as defined below) required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) are in
compliance with the terms and conditions of any such Permits, and (iv) to the
knowledge of the Partnership Parties, do not have any liability in connection
with either noncompliance with Environmental Laws or with the release into the
environment of any Hazardous Materials, and (v) are not subject to any pending
or, to the knowledge of the Partnership Parties, threatened claim or other legal
proceeding under any Environmental Laws, except where such noncompliance with
the Environmental Laws, failure to receive required Permits, failure to comply
with the terms and conditions of such Permits or liability in connection with
such noncompliance, releases, claims or legal proceedings would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect. The term “Hazardous Material” means (A) any “hazardous substance” as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, (B) any “hazardous waste” as defined in the Resource
Conservation and Recovery Act, as amended, (C) any petroleum or petroleum
product, (D) any polychlorinated biphenyl and (E) any pollutant or contaminant
or hazardous, dangerous or toxic chemical, material, waste or substance
regulated under or within the meaning of any other Environmental Law.
(dd)
    In the ordinary course of its business, the Partnership periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Partnership and its Subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Partnership has concluded that
such associated costs and liabilities as of the date hereof would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(ee)
    Each of the Partnership Parties and the Subsidiaries has such permits,
consents, licenses, franchises, certificates and authorizations of governmental
or regulatory authority (“Permits”) as are necessary to own its properties and
to conduct its business in the manner described in the Prospectus, subject to
such qualifications as may be set forth in the Prospectus (exclusive of any
amendment or supplement thereto) and except for such Permits which, if not
obtained, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; each of the Partnership Parties and the
Subsidiaries has fulfilled and performed all its material obligations with
respect to such Permits which are due to have been fulfilled and performed and
no event has occurred which allows, or after notice or lapse of time would
allow, revocation or termination thereof or results in any impairment of the
rights of the holder of any such Permit, except for such revocations,
terminations and impairments that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, subject in each case
to such qualifications as may be set forth in the Prospectus (exclusive of any
amendment or supplement thereto); and except as described in the Prospectus,
none of the Permits contains any restriction that is materially burdensome to
the Partnership and the Subsidiaries, taken as a whole.
(ff)
    The Operating Partnership and the other Subsidiaries have such consents,
easements, rights-of-way, permits or licenses from each person (collectively,
“rights-of-way”) as are necessary to conduct its business in the manner
described, and subject to the limitations contained, in the Prospectus, except
for (A) qualifications, reservations and encumbrances which would not reasonably
be expected to have a Material Adverse Effect upon the ability of the
Partnership and its Subsidiaries, taken as a whole, to conduct their businesses
in all material respects as currently conducted and as contemplated by the
Prospectus to be conducted and (B) such rights-of-way that, if not obtained,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect upon the ability of the Partnership and its
Subsidiaries, taken as a whole, to conduct their businesses in all material
respects as currently conducted and as contemplated by the Prospectus to be
conducted; other than as set forth, and subject to the limitations contained, in
the Prospectus, each of the Partnership and its Subsidiaries has fulfilled and
performed all its material obligations with respect to such rights-of-way and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any such rights-of-way, except for such revocations,
terminations and impairments that would not have a Material Adverse Effect upon
the ability of the Partnership and its Subsidiaries, taken as a whole, to
conduct their businesses in all material respects as currently conducted and as
contemplated by the Prospectus to be conducted; and, except as described in the
Prospectus, none of such rights-of-way contains any restriction that is
materially burdensome to the Partnership and its Subsidiaries, taken as a whole.
(gg)
    The Partnership and the Subsidiaries have filed (or have obtained extensions
with respect to) all federal, state and foreign income and franchise tax returns
required to be filed through the date hereof, which returns are complete and
correct in all material respects, and have timely paid all taxes shown to be due
pursuant to such returns, other than those (A) which, if not paid, would not
reasonably be expected to have a Material Adverse Effect or (B) which are being
contested in good faith and for which adequate reserves have been established in
accordance with generally accepted accounting principles.
(hh)
    There is and has been no failure on the part of the Partnership or any
member, officer or director of the Partnership, the General Partner or GP
L.L.C., in their capacities as such, to comply in all material respects with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 relating to loans and Sections 302 and 906 relating to
certifications.
(ii)
    None of the Partnership Parties nor any of the Subsidiaries nor, to the
knowledge of the Partnership Parties, any member, officer, agent, employee or
affiliate of the Partnership Parties or any of the Subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
or a sanction for violation by such persons of (i) the Foreign Corrupt Practices
Act of 1977, as amended, or the rules or regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, (ii) the U.K. Bribery Act 2010,
as amended, or the rules or regulations thereunder (together with the FCPA, the
“Anti-Bribery Laws”) or (iii) any similar law of any other relevant jurisdiction
or the rules or regulations thereunder; the Partnership Parties, the
Subsidiaries and, to the knowledge of the Partnership Parties, their affiliates,
have conducted their businesses in compliance with the Anti-Bribery Laws and
similar laws of any other relevant jurisdiction and the rules and regulations
thereunder, and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith; and no part of the proceeds from the sale of the Offered
Units will be used, directly or indirectly, in violation of the Anti-Bribery
Laws or any similar law of any other relevant jurisdiction, or the rules or
regulations thereunder.
(jj)
    The operations of the Partnership Parties and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Partnership Parties or any of the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Partnership Parties, threatened.
(kk)
    None of the Partnership Parties nor any of the Subsidiaries nor, to the
knowledge of the Partnership Parties, any member, officer, agent, employee or
affiliate of the Partnership Parties or any of the Subsidiaries (i) is, or is
controlled or 50% or more owned by or is acting on behalf of, an individual or
entity that is currently subject to any sanctions administered or enforced by
the United States (including any administered or enforced by the Office of
Foreign Assets Control of the U.S. Treasury Department, the U.S. Department of
State, or the Bureau of Industry and Security of the U.S. Department of
Commerce) or other relevant sanctions authority (collectively, “Sanctions” and
such persons, “Sanctioned Persons”), (ii) is located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory (collectively,
“Sanctioned Countries” and each a “Sanctioned Country”) or (iii) will directly
or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity for the purpose of financing the activities of any
Sanctioned Person, or in any other manner that would result in a violation of
any Sanctions by, or could result in the imposition of Sanctions against, any
individual or entity (including any individual or entity participating in the
offering, whether as underwriter, advisor, investor or otherwise).
(ll)
    Except as has been disclosed to the Managers or is not material to the
analysis under any Sanctions, none of the Partnership Parties nor any of the
Subsidiaries has engaged in any dealings or transactions with or for the benefit
of a Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3
years, nor do any of the Partnership Parties or any of the Subsidiaries have any
plans to increase its dealings or transactions with or for the benefit of
Sanctioned Persons, or with or in Sanctioned Countries.
(mm)
    The statements set forth in the Prospectus under the caption “Description of
Our Common Units and Preferred Units”, insofar as they purport to constitute a
summary of the terms of the Offered Units, under the caption “Material U.S.
Federal Income Tax Consequences”, and under the caption “Plan of Distribution”,
insofar as they purport to describe the provisions of the laws and documents
referred to therein, are accurate, complete and fair; provided, however, that
this representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Partnership by the Managers expressly for use therein.
(nn)
    The Partnership is not and, after giving effect to the offering and sale of
the Offered Units and the application of the proceeds thereof, will not be an
“investment company” or a company “controlled by” an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended.
(oo)
    The Partnership and the Subsidiaries maintain a system of internal control
over financial reporting (as such term is defined in Rule 13(a)-15(f) under the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by the Partnership’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and that the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission's rules and guidelines applicable thereto. The Partnership’s
internal control over financial reporting is effective to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and the Partnership is not aware of any material
weaknesses in its internal controls over financial reporting.
(pp)
    Since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, there has been no change in the
Partnership’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.
(qq)
    The Partnership maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Partnership
and the Subsidiaries is made known to the Partnership’s principal executive
officer and principal financial officer by others within those entities; and
such disclosure controls and procedures are effective.
(rr)
    The Partnership and the Subsidiaries maintain, or are entitled to the
benefits of, insurance in such amounts and covering such risks as the
Partnership Parties reasonably believe is adequate for the conduct of the
business of the Partnership and the Subsidiaries. None of the Partnership
Parties nor any of the Subsidiaries has received notice from any insurer or
agent of such insurer that substantial capital improvements or other
expenditures will have to be made in order to continue such insurance, and all
such insurance is outstanding and duly in force on the date hereof and will be
outstanding and duly in force at each Settlement Date and/or Time of Delivery
(as applicable).
(ss)
    The Partnership is a partnership for U.S. federal income tax purposes.
Any certificate signed by or on behalf of any of the Partnership Parties and
delivered to any Manager or counsel for any Manager in connection with this
Agreement or any Terms Agreement shall be deemed a representation and warranty
by such Partnership Party, as to matters covered thereby, to such Manager.
3.
    Sale and Delivery of Offered Units.
(a)
    Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Partnership agrees to issue and sell
Offered Units from time to time through the Managers, acting as sales agents,
and each Manager agrees to use its reasonable efforts to sell, as sales agent
for the Partnership, the Offered Units on the following terms.
(i)
    The Offered Units are to be sold on a daily basis or otherwise as shall be
agreed to by the Partnership and any Manager on any day that (A) is a trading
day for the New York Stock Exchange (“NYSE”), (B) the Partnership has instructed
such Manager by telephone (confirmed promptly by electronic mail) to make such
sales and (C) the Partnership has satisfied its obligations under Section 6 of
this Agreement. The Partnership will designate the maximum amount of the Offered
Units to be sold by such Manager daily as agreed to by such Manager (in any
event, together with the Offered Units that have already been issued and sold by
the Partnership pursuant to this Agreement, not in excess of the amount
available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Offered
Units may be sold. Subject to the terms and conditions hereof, such Manager
shall use its reasonable efforts to sell on a particular day all of the Offered
Units designated for the sale by the Partnership on such day. The gross sales
price of the Offered Units sold under this Section 3(a) shall be the market
price for the Common Units sold by such Manager under this Section 3(a) on the
NYSE at the time of sale of such Offered Units. For the avoidance of doubt, the
Partnership shall submit instructions to sell Offered Units to only one Manager,
if any, on any single trading day.
(ii)
    The Partnership acknowledges and agrees that (A) there can be no assurance
that any Manager will be successful in selling the Offered Units, (B) no Manager
will incur any liability or obligation to the Partnership or any other person or
entity if such Manager does not sell Offered Units for any reason other than a
failure by such Manager to use its reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Offered Units as required under this Agreement, and (C) no Manager shall be
under any obligation to purchase Offered Units on a principal basis pursuant to
this Agreement, except as otherwise specifically agreed by such Manager and the
Partnership.
(iii)
    The Partnership shall not authorize the issuance and sale of, and no Manager
shall be obligated to use its reasonable efforts to sell, any of the Offered
Units at a price lower than the minimum price therefor designated from time to
time by the Board of Directors of GP L.L.C. (the “Board”), or a duly authorized
committee thereof, and notified to such Manager in writing. The Partnership or
the relevant Manager may, upon notice to the other party by telephone (confirmed
promptly by electronic mail), suspend the offering of the Offered Units with
respect to which such Manager is acting as sales agent for any reason and at any
time; provided, however, that such suspension or termination shall not affect or
impair the relevant parties’ respective obligations with respect to the Offered
Units sold hereunder prior to the giving of such notice.
(iv)
    Each Manager hereby covenants and agrees not to make any sales of the
Offered Units on behalf of the Partnership, pursuant to this Section 3(a), other
than (A)(1) by means of ordinary brokers’ transactions between members of the
NYSE, any other national securities exchange or facility thereof, a trading
facility of a national securities association, or an alternative trading system
that qualify for delivery of a Prospectus to the NYSE in accordance with Rule
153, (2) to or through a market maker, (3) directly on or through an electronic
communication network, a “dark pool” or any similar market venue or (4) directly
to a customer of the Manager on an agency basis, and (B) such other sales of the
Offered Units on behalf of the Partnership in its capacity as agent of the
Partnership as shall be agreed by the Partnership and such Manager pursuant to a
Terms Agreement.
(v)
    The compensation to any Manager for sales of the Offered Units with respect
to which such Manager acts as sales agent under this Agreement shall be up to
2.0% of the gross sales price of the Offered Units sold pursuant to this Section
3(a) and payable as described in the succeeding subsection (vi) below. The
foregoing rate of compensation shall not apply when such Manager acts as
principal, in which case the Partnership may sell Offered Units to such Manager
as principal at a price agreed upon at the relevant Applicable Time pursuant to
a Terms Agreement. The remaining proceeds, after further deduction for any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales (the “Transaction Fees”), shall constitute the net
proceeds to the Partnership for such Offered Units (the “Net Proceeds”).
(vi)
    Each Manager shall provide written confirmation (which may be by facsimile
or electronic mail) to the Partnership following the close of trading on the
NYSE each day in which the Offered Units are sold by such Manager under this
Section 3(a) setting forth the number of the Offered Units sold on such day, the
aggregate gross sales proceeds and the Net Proceeds to the Partnership, and the
compensation payable by the Partnership to such Manager with respect to such
sales. Such compensation shall be set forth and invoiced in periodic statements
from such Manager to the Partnership, with payment to be made by the Partnership
promptly after its receipt thereof.
(vii)
    Settlement for sales of the Offered Units pursuant to this Section 3(a) will
occur on the third business day following the date on which such sales are made
(each such day, a “Settlement Date”). On each Settlement Date, the Offered Units
sold through a Manager for settlement on such date shall be issued and delivered
by the Partnership to such Manager against payment of the aggregate gross sales
proceeds less any Transaction Fees for the sale of such Offered Units.
Settlement for all such Offered Units shall be effected by free delivery of the
Offered Units to such Manager’s account at The Depository Trust Company (“DTC”)
in return for payments in same day funds delivered to the account designated by
the Partnership. If the Partnership or its transfer agent (if applicable) shall
default on its obligation to deliver the Offered Units on any Settlement Date,
the Partnership shall (A) indemnify and hold such Manager harmless against any
loss, claim or damage arising from or as a result of such default by the
Partnership and (B) pay such Manager any commission to which it would otherwise
be entitled absent such default. If a Manager breaches this Agreement by failing
to deliver the aggregate gross sales proceeds less any Transaction Fees to the
Partnership on any Settlement Date for the Offered Units delivered by the
Partnership, such Manager will pay the Partnership interest based on the
effective overnight federal funds rate on such unpaid amount less any
compensation due to such Manager.
(viii)
    At each Applicable Time, Settlement Date and Representation Date (as defined
in Section 4(k)), the Partnership shall be deemed to have affirmed each
representation and warranty contained in this Agreement as if such
representation and warranty were made as of such date, modified as necessary to
relate to the Registration Statement and the Prospectus as amended as of such
date. Any obligation of any Manager to use its reasonable efforts to sell the
Offered Units on behalf of the Partnership shall be subject to the continuing
accuracy of the representations and warranties of the Partnership herein (as
modified in the manner described above), to the performance by the Partnership
of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.
(a)
    If the Partnership wishes to issue and sell the Offered Units pursuant to
this Agreement but other than as set forth in Section 3(a) of this Agreement
(each, a “Placement”), it will notify a Manager of the proposed terms of such
Placement. If such Manager, acting as principal, wishes to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Partnership, wishes to accept amended terms, such
Manager and the Partnership will enter into a Terms Agreement setting forth the
terms of such Placement. The terms set forth in a Terms Agreement will not be
binding on the Partnership or such Manager unless and until the Partnership and
such Manager have each executed such Terms Agreement accepting all of the terms
of such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control.
(b)
    Each sale of the Offered Units to a Manager shall be made in accordance with
the terms of this Agreement and, if applicable, a Terms Agreement, which will
provide for the sale of such Offered Units to, and the purchase thereof by, such
Manager. A Terms Agreement may also specify certain provisions relating to the
reoffering of such Offered Units by such Manager. The commitment of a Manager to
purchase the Offered Units pursuant to a Terms Agreement shall be deemed to have
been made on the basis of the representations and warranties of the Partnership
Parties herein contained (modified in the manner described in Section 3(a)(viii)
hereof, and shall be subject to the terms and conditions herein set forth. Each
Terms Agreement shall specify the number of the Offered Units to be purchased by
such Manager pursuant thereto, the price to be paid to the Partnership for such
Offered Units, any provisions relating to rights of, and default by,
underwriters acting together with such Manager in the reoffering of the Offered
Units, and the time and date (each such time and date being referred to herein
as a “Time of Delivery”) and place of delivery of and payment for such Offered
Units. Such Terms Agreement shall also specify any requirements for opinions of
counsel, accountants’ letters and officers’ certificates pursuant to Section 6
of this Agreement and any other information or documents required by such
Manager.
(c)
    Under no circumstances shall the number and aggregate amount of the Offered
Units sold pursuant to this Agreement and any Terms Agreement exceed (i) the
aggregate amount set forth in Section 1, (ii) the number of Common Units
available for issuance under the currently effective Registration Statement or
(iii) the number and aggregate amount of the Offered Units authorized from time
to time to be issued and sold under this Agreement by the Board, or a duly
authorized committee thereof, and notified to the Managers in writing.
(d)
    If any party has reason to believe that the exemptive provisions set forth
in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied with
respect to the Offered Units, it shall promptly notify the other parties and
sales of the Offered Units under this Agreement and any Terms Agreement shall be
suspended until that or other exemptive provisions have been satisfied in the
judgment of each party.
(e)
    Notwithstanding any other provision of this Agreement the Partnership shall
not request the sale of any Offered Units that would be sold, and the Managers
shall not be obligated to sell, during any period in which the Partnership’s
insider trading policy would prohibit the purchases or sales of the
Partnership’s Common Units by its officers or directors, or during any other
period in which the Partnership is, or could be deemed to be, in possession of
material non-public information; provided that, unless otherwise agreed between
the Partnership and the Managers, for purposes of this paragraph (f) such period
shall be deemed to end at the close of business on the trading day after the
date on which the Partnership’s next subsequent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, as the case may be, is filed with the Commission.
4.
    Agreements. Each of the Partnership Parties, jointly and severally, agrees
with each Manager that:
(a)
    During any period when the delivery of a prospectus relating to the Offered
Units is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or such prospectus is deemed to be delivered
pursuant to Rule 153) to be delivered under the Act, the Partnership will not
file any amendment of the Registration Statement or supplement (including the
Prospectus Supplement or any Interim Prospectus Supplement) to the Base
Prospectus or any Rule 462(b) Registration Statement unless the Partnership has
furnished to the Managers a copy for their review prior to filing and will not
file any such proposed amendment or supplement to which the Managers reasonably
object. The Partnership has properly completed the Prospectus, in a form
approved by the Managers, and filed such Prospectus, as amended at the Execution
Time, with the Commission pursuant to the applicable paragraph of Rule 424(b) by
the Execution Time and will cause any supplement to the Prospectus to be
properly completed, in a form approved by the Managers, and will file such
supplement with the Commission pursuant to the applicable paragraph of
Rule 424(b) within the time period prescribed thereby and will provide evidence
satisfactory to the Managers of such timely filing. The Partnership will
promptly advise the Managers (i) when the Prospectus, and any supplement
thereto, shall have been filed (if required) with the Commission pursuant to
Rule 424(b) or when any Rule 462(b) Registration Statement shall have been filed
with the Commission, (ii) when, during any period when the delivery of a
prospectus (whether physically, deemed to be delivered pursuant to Rule 153 or
through compliance with Rule 172 or any similar rule) is required under the Act
in connection with the offering or sale of the Offered Units, any amendment to
the Registration Statement shall have been filed or become effective, (iii) of
any request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Prospectus or for any additional information, (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice objecting to its use or the institution or
threatening of any proceeding for that purpose and (v) of the receipt by the
Partnership of any notification with respect to the suspension of the
qualification of the Offered Units for sale in any jurisdiction or the
institution or threatening of any proceeding for such purpose. The Partnership
will use its best efforts to prevent the issuance of any such stop order or the
occurrence of any such suspension or objection to the use of the Registration
Statement and, upon such issuance, occurrence or notice of objection, to obtain
as soon as possible the withdrawal of such stop order or relief from such
occurrence or objection, including, if necessary, by filing an amendment to the
Registration Statement or a new registration statement and using its best
efforts to have such amendment or new registration statement declared effective
as soon as practicable.
(b)
    If, at any time on or after an Applicable Time but prior to the related
Settlement Date or Time of Delivery, any event occurs as a result of which the
Disclosure Package would include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein in
the light of the circumstances under which they were made or the circumstances
then prevailing not misleading, the Partnership will (i) notify promptly the
Managers so that any use of the Disclosure Package may cease until it is amended
or supplemented; (ii) amend or supplement the Disclosure Package to correct such
statement or omission; and (iii) supply any amendment or supplement to the
Managers in such quantities as the Managers may reasonably request.
(c)
    During any period when the delivery of a prospectus relating to the Offered
Units is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or such prospectus is deemed to be delivered
pursuant to Rule 153) under the Act, any event occurs as a result of which the
Prospectus as then supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement the
Prospectus to comply with the Act or the Exchange Act or the respective rules
thereunder, including in connection with use or delivery of the Prospectus, the
Partnership promptly will (i) notify the Managers of any such event,
(ii) prepare and file with the Commission, subject to the second sentence of
paragraph (a) of this Section 4, an amendment or supplement or new registration
statement which will correct such statement or omission or effect such
compliance, (iii) use its best efforts to have any amendment to the Registration
Statement or new registration statement declared effective as soon as
practicable in order to avoid any disruption in use of the Prospectus and
(iv) supply any supplemented Prospectus to the Managers in such quantities as
the Managers may reasonably request.
(d)
    As soon as practicable, the Partnership will make generally available to its
security holders and to the Managers an earnings statement or statements of the
Partnership and its subsidiaries which will satisfy the provisions of
Section 11(a) of the Act and Rule 158.
(e)
    The Partnership will make available to each Manager and counsel for the
Managers, upon request and without charge, digital copies of the Registration
Statement (including exhibits thereto) and, so long as delivery of a prospectus
by such Manager or dealer may be required by the Act (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 or such prospectus
may be deemed to be delivered pursuant to Rule 153), digital copies of the
Prospectus and each Issuer Free Writing Prospectus and any supplement thereto as
such Manager may reasonably request. The Partnership will pay the expenses of
printing or other production of all documents relating to the offering.
(f)
    The Partnership will arrange, if necessary, for the qualification of the
Offered Units for sale under the laws of such jurisdictions as the Managers may
designate and will maintain such qualifications in effect so long as required
for the distribution of the Offered Units; provided that in no event shall the
Partnership be obligated to qualify to do business in any jurisdiction where it
is not now so qualified or to take any action that would subject it to service
of process in suits, other than those arising out of the offering or sale of the
Offered Units, in any jurisdiction where it is not now so subject.
(g)
    The Partnership agrees that, unless it has or shall have obtained the prior
written consent of each Manager, and each Manager agrees with the Partnership
that, unless it has or shall have obtained, as the case may be, the prior
written consent of the Partnership, it has not made and will not make any offer
relating to the Offered Units that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405) required to be filed by the Partnership with the Commission
or retained by the Partnership under Rule 433; provided that the prior written
consent of the parties hereto shall be deemed to have been given in respect of
the Free Writing Prospectuses included in Schedule I hereto. Any such free
writing prospectus consented to by the Managers or the Partnership is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The
Partnership agrees that (i) it has treated and will treat, as the case may be,
each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
(ii) it has complied and will comply, as the case may be, with the requirements
of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.
(h)
    If (A) within the prior three Business Days (i) sales of the Offered Units
have been made but not settled or (ii) the Partnership has outstanding with any
Manager any instructions to sell any Offered Units, or (B) from the execution of
any Terms Agreement to the later of the settlement of the last Offered Units to
be purchased thereunder or the termination thereof, the Partnership will not
offer, sell, contract to sell, pledge, or otherwise dispose of (or enter into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition of (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Partnership or any
affiliate of the Partnership or any person in privity with the Partnership or
any affiliate of the Partnership), directly or indirectly, including the filing
(or participation in the filing) of a registration statement with the Commission
in respect of, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, any other Common Units or any securities convertible into, or
exercisable, or exchangeable for, Common Units; or publicly announce an
intention to effect any such transaction without (i) giving the Managers at
least three Business Days’ prior written notice specifying the nature of the
proposed transaction and the date of such proposed transaction and (ii) the
Managers suspending acting under this Agreement for such period of time
requested by the Partnership or as deemed appropriate by the Managers in light
of the proposed transaction; provided, however, that the Partnership may issue
and sell Common Units pursuant to this Agreement or any Terms Agreement, any
employee unit option plan, unit ownership plan, long-term incentive plan or
dividend reinvestment plan of the Partnership in effect at the Execution Time
and the Partnership may issue Common Units issuable upon the conversion of
securities or the exercise of warrants outstanding at the Execution Time.
(i)
    The Partnership will not (i) take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Partnership to facilitate the
sale or resale of the Offered Units or (ii) sell, bid for, purchase or pay any
person (other than as contemplated by this Agreement or any Terms Agreement) any
compensation for soliciting purchases of the Offered Units.
(j)
    The Partnership will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Managers immediately after it shall
have received notice or obtain knowledge thereof, of any information or fact
that would alter or affect any opinion, certificate, letter and other document
provided to the Managers pursuant to Section 6 herein.
(k)
    Upon commencement of the offering of the Offered Units under this Agreement
(and upon the recommencement of the offering of the Offered Units under this
Agreement following the termination of a suspension of sales hereunder), and
each time that (i) the Registration Statement or the Prospectus shall be amended
or supplemented (other than an Interim Prospectus Supplement filed pursuant to
Rule 424(b) pursuant to Section 4(x) of this Agreement or a prospectus
supplement relating solely to the offering of securities other than the Offered
Units), (ii) the Partnership shall file an Annual Report on Form 10-K or a
Quarterly Report on Form 10-Q, (iii) the Offered Units are delivered to any
Manager as principal at the Time of Delivery pursuant to a Terms Agreement, or
(iv) otherwise as any Manager may reasonably request (such commencement or
recommencement date and each such date referred to in (i), (ii), (iii) and (iv)
above, a “Representation Date”), the Partnership shall furnish or cause to be
furnished to the Managers forthwith a certificate dated and delivered the date
of such commencement or recommencement, effectiveness of such amendment, the
date of filing with the Commission of such supplement or other document, the
Time of Delivery, or promptly upon request, as the case may be, in form
satisfactory to the Managers to the effect that the statements contained in the
certificate referred to in Section 6(e) of this Agreement which were last
furnished to the Managers are true and correct at the time of such commencement
or recommencement, amendment, supplement, filing, or delivery, as the case may
be, as though made at and as of such time (except that such statements shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented to such time) or, in lieu of such certificate, a certificate of the
same tenor as the certificate referred to in said Section 6(e), modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the time of delivery of such certificate. The requirement to
provide a certificate under this Section 4(k) shall be waived for any
Representation Date occurring at a time at which no instruction by the
Partnership to any Manager to sell Offered Units under this Agreement is in
effect, which waiver shall continue until the earlier to occur of the date the
Partnership delivers an instruction to any Manager to sell Offered Units
pursuant to Section 3(a) hereof (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date for
which no such waiver is made; provided, however, that the Partnership may elect,
in its sole discretion, to provide a certificate under this Section 4(k)
notwithstanding the fact that no instruction by the Partnership to the Managers
to sell Offered Units under this Agreement is in effect; provided further,
however, that the abovementioned waiver shall not apply for any Representation
Date described in clause (iii) above or on which the Partnership files its
Annual Report on Form 10-K. Notwithstanding the foregoing, if the Partnership
subsequently decides to sell Units following a Representation Date when the
Partnership relied on such waiver and did not provide the Managers with a
certificate under this Section 4(k), then before the Partnership delivers an
instruction pursuant to Section 3(a) or any Manager sells any Offered Units, the
Partnership shall provide the Managers with a certificate of the same tenor as
the certificate referred to in Section 6(e) of this Agreement.
(l)
    At each Representation Date with respect to which the Partnership is
obligated to deliver, or elects to deliver, a certificate pursuant to Section
4(k) hereof, the Partnership Parties shall furnish or cause to be furnished
forthwith to the Managers and to counsel to the Managers a written opinion of
(i) Vinson & Elkins LLP, counsel to the Partnership (“Partnership Counsel”), or
other counsel satisfactory to the Managers, and (ii) the General Counsel of the
Partnership (the “General Counsel”), each dated and delivered as of such
Representation Date, in form and substance satisfactory to the Managers, of the
same tenor as the opinions referred to in Section 6(b) of this Agreement (with
respect to the opinion of Partnership Counsel) and Section 6(c) of this
Agreement (with respect to the opinion of the General Counsel), but modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the time of delivery of such opinion.
(m)
    At each Representation Date with respect to which the Partnership is
obligated to deliver, or elects to deliver, a certificate pursuant to Section
4(k) hereof, Latham & Watkins LLP, counsel to the Managers, shall deliver a
written opinion, dated and delivered as of such Representation Date, in form and
substance satisfactory to the Managers, of the same tenor as the opinions
referred to in Section 6(d) of this Agreement but modified as necessary to
relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such opinion.
(n)
    Upon commencement of the offering of the Offered Units under this Agreement
(and upon the recommencement of the offering of the Offered Units under this
Agreement following the termination of a suspension of sales hereunder), and
each time that (i) the Registration Statement or the Prospectus shall be amended
or supplemented to include additional amended financial information, (ii) the
Offered Units are delivered to any Manager as principal at a Time of Delivery
pursuant to a Terms Agreement, (iii) the Partnership files a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K, or (iv) at any Manager’s request and
upon reasonable advance notice to the Partnership (such recommencement date and
each such date referred to in (i), (ii), (iii) and (iv) above, an “Auditor
Representation Date”), there is filed with the Commission any document which
contains financial information (other than an Annual Report on Form 10-K)
incorporated by reference into the Prospectus, the Partnership shall cause Ernst
& Young LLP (the “Accountants”), or other independent accountants satisfactory
to the Managers forthwith, to furnish the Managers a letter, dated the date of
commencement or recommencement, effectiveness of such amendment, the date of
filing of such supplement or other document with the Commission, or the Time of
Delivery, as the case may be, in form satisfactory to the Managers, of the same
tenor as the letter referred to in Section 6(f) of this Agreement but modified
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter. The requirement to provide a letter or
letters under this Section 4(n) shall be waived for any Auditor Representation
Date occurring at a time at which no instruction by the Partnership to any
Manager to sell Units under this Agreement is in effect, which waiver shall
continue until the earlier to occur of the date the Partnership delivers an
instruction to any Manager to sell Units pursuant to Section 3(a) hereof (which
for such calendar quarter shall be considered an Auditor Representation Date)
and the next occurring Auditor Representation Date for which no such waiver is
made; provided, however, that the Partnership may elect, in its sole discretion,
to cause the Accountants to provide the Managers a letter or letters under this
Section 4(n) notwithstanding the fact that no instruction by the Partnership to
the Managers to sell Units under this Agreement is in effect; provided further,
however, that the abovementioned waiver shall not apply for any Representation
Date described in clause (iii) above or on which the Partnership files its
Annual Report on Form 10-K. Notwithstanding the foregoing, if the Partnership
subsequently decides to sell Offered Units following an Auditor Representation
Date when the Partnership relied on such waiver and did not cause the
Accountants to provide the Managers with a letter or letters under this Section
4(n), then before the Partnership delivers an instruction pursuant to Section
3(a) or any Manager sells any Offered Units, the Partnership shall cause the
Accountants to each furnish the Managers a letter or letters, dated the date of
the Auditor Representation Date, in form satisfactory to the Managers, of the
same tenor as the letter referred to in Section 6(f) of this Agreement but
modified to relate to the Registration Statement and the Prospectus, as amended
and supplemented to the date of such letter.
(o)
    Upon commencement of the offering of the Offered Units under this Agreement
(and upon the recommencement of the offering of the Offered Units under this
Agreement following the termination of a suspension of sales hereunder), and at
each Representation Date, the Partnership will conduct a due diligence session,
in form and substance satisfactory to the Managers, which shall include
representatives of the management and the independent accountants of the
Partnership. The Partnership shall cooperate timely with any reasonable due
diligence request from or review conducted by the Managers or their agents from
time to time in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and available documents and
access to appropriate corporate officers and the Partnership’s agents during
regular business hours and at the Partnership’s principal offices, and timely
furnishing or causing to be furnished such certificates, letters and opinions
from the Partnership, its officers and its agents, as the Managers may
reasonably request.
(p)
    The Partnership consents to each Manager trading in the Common Units for
such Manager’s own account and for the account of its clients at the same time
as sales of the Offered Units occur pursuant to this Agreement or pursuant to a
Terms Agreement.
(q)
    The Partnership will disclose in its Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q, as applicable, the number of Offered Units sold
through the Managers under this Agreement, the Net Proceeds to the Partnership
and the compensation paid by the Partnership with respect to sales of Offered
Units pursuant to this Agreement during the relevant quarter.
(r)
    If to the knowledge of the Partnership, the conditions set forth in Section
6(a), 6(g) or 6(h) shall not be true and correct on the applicable Settlement
Date, the Partnership will offer to any person who has agreed to purchase
Offered Units from the Partnership as the result of an offer to purchase
solicited by any Manager the right to refuse to purchase and pay for such
Offered Units.
(s)
    Each acceptance by the Partnership of an offer to purchase the Offered Units
hereunder, and each execution and delivery by the Partnership Parties of a Terms
Agreement, shall be deemed to be an affirmation to the Managers that the
representations and warranties of the Partnership Parties contained in or made
pursuant to this Agreement are true and correct as of the date of such
acceptance or of such Terms Agreement as though made at and as of such date, and
an undertaking that such representations and warranties will be true and correct
as of the Settlement Date for the Offered Units relating to such acceptance or
as of the Time of Delivery relating to such sale, as the case may be, as though
made at and as of such date (except that such representations and warranties
shall be deemed to relate to the Registration Statement and the Prospectus as
amended and supplemented relating to such Offered Units).
(t)
    The Partnership shall ensure that there are at all times sufficient Common
Units to provide for the issuance, free of any preemptive rights, out of its
authorized but unissued Common Units or Common Units held in treasury, of the
maximum aggregate number of Offered Units authorized for issuance by the Board
pursuant to the terms of this Agreement. The Partnership will use its
commercially reasonable efforts to cause the Offered Units to be listed for
trading on the NYSE and to maintain such listing.
(u)
    During any period when the delivery of a prospectus relating to the Offered
Units is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or such prospectus is deemed to be delivered
pursuant to Rule 153) under the Act, the Partnership will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act and the regulations thereunder.
(v)
    The Partnership shall cooperate with the Managers and use its reasonable
efforts to permit the Offered Units to be eligible for clearance and settlement
through the facilities of DTC.
(w)
    The Partnership will apply the Net Proceeds from the sale of the Offered
Units in the manner set forth in the Prospectus.
(x)
     The Partnership will make all filings with respect to the Offered Units
required to be filed by the Commission pursuant to Rule 424 within the
applicable time period prescribed for such filing by Rule 424.
5.
    Payment of Expenses.
(a)
    The Partnership agrees to pay the costs and expenses incident to the
performance of its obligations under this Agreement, whether or not the
transactions contemplated hereby are consummated, including without limitation:
(i) the preparation, printing or reproduction and filing with the Commission of
the Registration Statement (including financial statements and exhibits
thereto), the Prospectus and each Issuer Free Writing Prospectus, and each
amendment or supplement to any of them; (ii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Offered Units; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Offered Units,
including any stamp or transfer taxes in connection with the original issuance
and sale of the Offered Units; (iv) the printing (or reproduction) and delivery
of this Agreement, any blue sky memorandum and all other agreements or documents
printed (or reproduced) and delivered in connection with the offering of the
Offered Units; (v) the registration of the Offered Units under the Exchange Act
and the listing of the Offered Units on the NYSE; (vi) any registration or
qualification of the Offered Units for offer and sale under the securities or
blue sky laws of the several states (including filing fees and the reasonable
fees and expenses of counsel for the Managers relating to such registration and
qualification); (vii) any filings required to be made with FINRA (including
filing fees and the reasonable fees and expenses of counsel for the Managers
relating to such filings); (viii) the transportation and other expenses (if any)
incurred by or on behalf of Partnership representatives in connection with
presentations to prospective purchasers of the Offered Units (it being
understood that any such transportation expenses and other expenses (if any)
incurred by or on behalf of the Managers in connection with presentations to
prospective purchasers of the Offered Units shall be the responsibility of the
Managers); (ix) the fees and expenses of the Partnership’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Partnership; (x) the reasonable documented out-of-pocket expenses of the
Managers, including the reasonable fees, disbursements and expenses of counsel
for the Managers in connection with this Agreement and the Registration
Statement and ongoing services in connection with the transactions contemplated
hereunder; and (xi) all other costs and expenses incident to the performance by
the Partnership Parties of their obligations hereunder.
6.
    Conditions to the Obligations of the Managers. The respective obligations of
each Manager under this Agreement and any Terms Agreement shall be subject to
(i) the accuracy of the representations and warranties on the part of the
Partnership Parties contained herein as of the Execution Time, each
Representation Date, and as of each Applicable Time, Settlement Date and Time of
Delivery, (ii) to the performance by the Partnership Parties of their
obligations hereunder and (iii) the following additional conditions:
(a)
    The Prospectus, and any supplement thereto, required by Rule 424 to be filed
with the Commission have been filed in the manner and within the time period
required by Rule 424(b) with respect to any sale of Offered Units; each Interim
Prospectus Supplement shall have been filed in the manner required by Rule
424(b) within the time period required by Section 3(a)(ix) of this Agreement;
any material required to be filed by the Partnership pursuant to Rule 433(d)
under the Act, shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433; and no stop order
suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.
(b)
    The Partnership shall have requested and caused Partnership Counsel to
furnish to the Managers, on every date specified in Section 4(l) of this
Agreement, its opinion, dated as of such date and addressed to the Managers, in
form and substance satisfactory to the Managers, to the effect set forth in
Exhibit A hereto.
(c)
    The Partnership shall have requested and caused the General Counsel to
furnish to the Managers, on every date specified in Section 4(l) of this
Agreement, its opinion, dated as of such date and addressed to the Managers, in
form and substance satisfactory to the Managers, to the effect set forth in
Exhibit B hereto.
(d)
    The Managers shall have received from Latham & Watkins LLP, counsel for the
Managers, on every date specified in Section 4(m) of this Agreement, such
opinion or opinions, dated as of such date and addressed to the Managers, with
respect to the issuance and sale of the Offered Units, the Registration
Statement, the Disclosure Package, the Prospectus (together with any supplement
thereto) and other related matters as the Managers may reasonably require, and
the Partnership Parties shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.
(e)
    The Partnership shall have furnished or caused to be furnished to the
Managers, on every date specified in Section 4(k) of this Agreement, a
certificate of the Partnership, signed by the President or any Vice President
and the principal financial or accounting officer of GP L.L.C., dated as of such
date, to the effect that the signers of such certificate have carefully examined
the Registration Statement, the Disclosure Package and the Prospectus and any
supplements or amendments thereto and this Agreement and that:
(i)
    the representations and warranties of each of the Partnership Parties in
this Agreement are true and correct on and as of such date with the same effect
as if made on such date and each of the Partnership Parties has complied with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied at or prior to such date;
(ii)
    no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Partnership’s knowledge, threatened; and
(iii)
    since the date of the most recent financial statements included in the
Disclosure Package, there has been no Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package and the Prospectus.
It is understood and agreed that references to the Registration Statement and
the Prospectus in the representations and warranties of the Partnership Parties
referred to in clause (i) above shall be deemed to refer to the Registration
Statement and the Prospectus as amended as of the date the certificate referred
to in this paragraph (e) is being delivered.
(f)
    The Partnership shall have requested and caused the Accountants to have
furnished to the Managers, on every date specified in Section 4(n) hereof and to
the extent requested by the Managers in connection with any offering of the
Offered Units, letters (which may refer to letters previously delivered to the
Manager), dated as of such date, in form and substance satisfactory to the
Managers, (i) confirming (a) that they are independent accountants within the
meaning of the Act and the Exchange Act and the respective applicable rules and
regulations adopted by the Commission thereunder, and the rules of the PCAOB,
and (b) that they have performed a review of any unaudited interim financial
information of the Partnership included or incorporated by reference in the
Registration Statement and the Prospectus in accordance with Statement on
Auditing Standards No. 100, and (ii) stating, as of such date (or, with respect
to matters involving changes or developments since the respective dates as of
which specified information is given in the Registration Statement and the
Prospectus, as of a date not more than five days prior to such date), the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.
(g)
    Since the respective dates as of which information is disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, except as
otherwise stated therein, there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (f) of this
Section 6 or (ii) any change, or any development involving a prospective change,
in or affecting the condition (financial or otherwise), earnings, business or
properties of the Partnership and its subsidiaries taken as a whole, whether or
not arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package (exclusive of any amendment
or supplement thereto) the effect of which, in any case referred to in
clause (i) or (ii) above, is, in the sole judgment of the Managers, so material
and adverse as to make it impractical or inadvisable to proceed with the
offering or delivery of the Offered Units as contemplated by the Registration
Statement (exclusive of any amendment thereof), the Disclosure Package and the
Prospectus (exclusive of any amendment or supplement thereto).
(h)
    Between the Execution Time and the time of any sale of Offered Units through
the Managers, there shall not have been any decrease in the rating of any of the
Partnership’s debt securities by any “nationally recognized statistical rating
organization” (as defined in Section 3(a)(62) of the Exchange Act) or any
published notice given of any intended or potential decrease in any such rating
or of a possible change in any such rating that does not indicate the direction
of the possible change.
(i)
    FINRA shall not have raised any objection with respect to the fairness and
reasonableness of the terms and arrangements under this Agreement.
(j)
    The Offered Units shall have been listed and admitted and authorized for
trading on the NYSE, and satisfactory evidence of such actions shall have been
provided to the Managers.
(k)
    Prior to each Settlement Date and Time of Delivery, as applicable, the
Partnership Parties shall have furnished to the Managers such further
information, certificates and documents as the Managers may reasonably request.
If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Managers and counsel for
the Managers, this Agreement and all obligations of the Managers hereunder may
be canceled at, or at any time prior to, any Settlement Date or Time of
Delivery, as applicable, by the Managers. Notice of such cancellation shall be
given to the Partnership in writing or by telephone or facsimile confirmed in
writing.
The documents required to be delivered by this Section 6 shall be delivered at
the office of Latham & Watkins LLP, counsel for the Managers, at 885 Third
Avenue, New York, New York 10022, on each such date as provided in this
Agreement.
7.
    Indemnification and Contribution.
(a)
    Each of the Partnership Parties, jointly and severally, agrees to indemnify
and hold harmless each Manager, the directors, officers, employees, affiliates
(within the meaning of Rule 405 under the Act) of each Manager, the selling
agents of each Manager who have participated in the distribution of the Offered
Units, and each person who controls any Manager within the meaning of either the
Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the registration statement for the registration of the Offered Units as
originally filed or in any amendment thereof, or in the Base Prospectus, the
Prospectus Supplement, any Interim Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus, or in any amendment thereof or supplement
thereto or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that no
Partnership Party will be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Partnership by the Managers specifically for inclusion therein. This
indemnity agreement will be in addition to any liability that the Partnership
Parties may otherwise have. Each of the Partnership Parties acknowledges that
(a) the name and contact information of the Managers in the Prospectus
Supplement and the Prospectus and (b) the statement that the Managers will not
engage in stabilizing transactions found in the first sentence of the second
paragraph of “Plan of Distribution” in the Prospectus constitute the only
information furnished in writing by or on behalf of any of the Managers for
inclusion in the Prospectus Supplement, the Prospectus or any Issuer Free
Writing Prospectus.
(b)
    Each Manager, severally and not jointly, agrees to indemnify and hold
harmless the Partnership Parties, each of their directors, officers and
employees, and each person who controls such Partnership Parties within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Partnership Parties to such Manager, but only with
reference to written information relating to such Manager furnished to the
Partnership by such Manager specifically for inclusion in the documents referred
to in the foregoing indemnity. This indemnity agreement will be in addition to
any liability which any Manager may otherwise have.
(c)
    Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent: (i) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding and (ii) does not include an admission of fault.
(d)
    In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 7 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, each of the Partnership Parties and the Managers agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Partnership Parties and
the Managers may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Partnership Parties, on the one hand, and by
the Managers, on the other, from the offering of the Offered Units. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, each of the Partnership Parties and the Managers severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Partnership Parties, on the
one hand, and of the Managers, on the other, in connection with the statements
or omissions which resulted in such Losses as well as any other relevant
equitable considerations. Benefits received by the Partnership Parties shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by them, and benefits received by the Managers shall be
deemed to be equal to the total underwriting discounts and commissions, in each
case as determined by this Agreement or any applicable Terms Agreement. Relative
fault shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Partnership Parties on the one hand or the Managers on the other, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. Each of the Partnership
Parties and the Managers agree that it would not be just and equitable if
contributions were determined by pro rata allocation or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), in no event
shall any Manager be required to contribute any amount in excess of the amount
by which the underwriting discount or commission, as the case may be, applicable
to the Offered Units purchased by such Manager hereunder exceeds the amount of
any damages that such Manager has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 7, each person who controls a Manager within the meaning of either the
Act or the Exchange Act and each director, officer, employee, affiliate and
agent of a Manager shall have the same rights to contribution as such Manager,
and each person who controls any of the Partnership Parties within the meaning
of either the Act or the Exchange Act, each officer of the Partnership who shall
have signed the Registration Statement and each director of any Partnership
Party shall have the same rights to contribution as such Partnership Party,
subject in each case to the applicable terms and conditions of this paragraph
(d).
8.
    Termination.
(a)
    The Partnership shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Offered Units in its sole discretion
at any time. Any such termination shall be without liability of any party to any
other party except that (i) if Offered Units have been sold through the Managers
for the Partnership, then Section 4(s) shall remain in full force and effect,
(ii) with respect to any pending sale, through the Managers for the Partnership,
the obligations of the Partnership, including in respect of compensation of the
Managers, shall remain in full force and effect notwithstanding the termination
and (iii) the provisions of Sections 2, 5, 7, 9, 10, 12 and 14 of this Agreement
shall remain in full force and effect notwithstanding such termination.
(b)
    Each Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Offered Units in its sole discretion at
any time. Any such termination shall be without liability of any party to any
other party except that the provisions of Sections 2, 5, 7, 9, 10, 12 and 14 of
this Agreement shall remain in full force and effect notwithstanding such
termination.
(c)
    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 8(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 2, 5, 7 and 9 shall remain in full
force and effect.
(d)
    Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
any Manager or the Partnership, as the case may be. If such termination shall
occur prior to the Settlement Date or Time of Delivery for any sale of the
Offered Units, such sale shall settle in accordance with the provisions of
Section 3(a)(vii) of this Agreement.
(e)
    In the case of any purchase of Offered Units by any Manager pursuant to a
Terms Agreement, the obligations of such Manager pursuant to such Terms
Agreement shall be subject to termination, in the absolute discretion of such
Manager, by notice given to the Partnership prior to the Time of Delivery
relating to such Offered Units, if at any time prior to such delivery and
payment (i) trading in the Partnership’s Common Units shall have been suspended
by the Commission or the NYSE, or trading in securities generally on the NYSE
shall have been suspended or limited or minimum prices shall have been
established on such exchange, (ii) a banking moratorium shall have been declared
either by Federal or New York State authorities or (iii) there shall have
occurred any outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war, or other calamity or crisis the effect of
which on financial markets is such as to make it, in the sole judgment of such
Manager, impractical or inadvisable to proceed with the offering or delivery of
the Offered Units as contemplated by the Prospectus (exclusive of any amendment
or supplement thereto).
9.
    Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Partnership
Parties or their officers and of each Manager set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by any Manager or any Partnership Party or any of the
officers, directors, employees, affiliates, agents or controlling persons
referred to in Section 7 hereof, and will survive delivery of and payment for
the Offered Units.
10.
    Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Managers, will be mailed, delivered or telefaxed
to Citigroup Global Markets Inc. General Counsel (fax no.: (212) 816‑7912) and
confirmed to the General Counsel, Citigroup Global Markets Inc., at 388
Greenwich Street, New York, New York, 10013, Attention: General Counsel;
Goldman, Sachs & Co., 200 West Street, New York, New York 10282-2198, Attention:
Registration Department; and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
One Bryant Park, New York, New York 10036, attention of Syndicate Department
(facsimile: (646) 855-3073), with a copy to ECM Legal (facsimile: (212)
230-8730); or, if sent to the Partnership Parties, will be mailed, delivered or
telefaxed to Holly Logistics Services, L.L.C., 2828 N. Harwood St., Suite 1300,
Dallas, Texas 75201, attention of Stephen D. Wise, Vice President and Treasurer
(facsimile: (214) 237-3051), and confirmed to the address of the Partnership set
forth in the Registration Statement, Attention: General Counsel.
11.
    Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 7 hereof, and
no other person will have any right or obligation hereunder. The parties hereby
agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without
notice to the Partnership Parties, assign its rights and obligations under this
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Merrill Lynch, Pierce, Fenner &
Smith Incorporated’s investment banking or related business may be transferred
following the date of this Agreement.
12.
    No fiduciary duty. Each of the Partnership Parties hereby acknowledges that
(a) the purchase and sale of the Offered Units pursuant to this Agreement is an
arm’s-length commercial transaction between the Partnership, on the one hand,
and each Manager and any affiliate(s) through which it may be acting, on the
other, (b) each Manager is acting solely as sales agent and/or principal in
connection with the purchase and sale of the Partnership’s securities and not as
a fiduciary of the Partnership Parties and (c) the Partnership’s engagement of
the Managers in connection with the offering and the process leading up to the
offering is as independent contractors and not in any other capacity.
Furthermore, each of the Partnership Parties agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether any Manager has advised or is currently advising any of
the Partnership Parties on related or other matters). Each of the Partnership
Parties agrees that it will not claim that any of the Managers has rendered
advisory services of any nature or respect, or owes an agency, fiduciary or
similar duty to any of the Partnership Parties, in connection with such
transaction or the process leading thereto.
13.
    Integration. This Agreement and any Terms Agreement supersede all prior
agreements and understandings (whether written or oral) between the Partnership
Parties (or any of them) and any Manager with respect to the subject matter
hereof.
14.
    Applicable Law. This Agreement and any Terms Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.
15.
    Waiver of Jury Trial. Each of the Partnership Parties hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement, any Terms Agreement or the transactions contemplated hereby or
thereby.
16.
    Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
17.
    Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.
18.
    Definitions. The terms that follow, when used in this Agreement and any
Terms Agreement, shall have the meanings indicated.
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Applicable Time” shall mean, with respect to any Offered Units, the time of
sale of such Offered Units pursuant to this Agreement or any relevant Terms
Agreement.
“Base Prospectus” shall mean the base prospectus referred to in Section 2(a)
above contained in the Registration Statement at the Execution Time.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
“Commission” shall mean the Securities and Exchange Commission.
“Disclosure Package” shall mean (i) the Base Prospectus, (ii) the Prospectus
Supplement, (iii) the most recently filed Interim Prospectus Supplement, (iv)
the Issuer Free Writing Prospectuses, if any, identified in Schedule I hereto,
(v) the public offering price of Offered Units sold at the relevant Applicable
Time and (vi) any other Free Writing Prospectus that the parties hereto shall
hereafter expressly agree in writing to treat as part of the Disclosure Package.
“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto and any Rule 462(b)
Registration Statement became or becomes effective.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.
“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.
“Interim Prospectus Supplement” shall mean the prospectus supplement relating to
the Offered Units prepared and filed pursuant to Rule 424(b) from time to time
as provided by Section 4(x) of this Agreement.
“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.
“Prospectus” shall mean the Base Prospectus, as supplemented by the Prospectus
Supplement and the most recently filed Interim Prospectus Supplement (if any).
“Prospectus Supplement” shall mean the most recent prospectus supplement
relating to the Offered Units that was first filed pursuant to Rule 424(b) at or
prior to the Execution Time.
“Registration Statement” shall mean the registration statement referred to in
Section 2(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Offered Units that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto or any Rule 462(b) Registration
Statement becomes effective, shall also mean such registration statement as so
amended or such Rule 462(b) Registration Statement, as the case may be.
“Rule 153”, “Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”,
“Rule 415”, “Rule 424”, “Rule 430B”, “Rule 433” and “Rule 462” refer to such
rules under the Act.
“Rule 462(b) Registration Statement” shall mean a registration statement and any
amendments thereto filed pursuant to Rule 462(b) relating to the offering
covered by the registration statement referred to in Section 1(a) hereof.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Partnership Parties and the Managers.
Very truly yours,
HOLLY ENERGY PARTNERS, L.P.
By: HEP Logistics Holdings, L.P., its general partner
By: Holly Logistic Services L.L.C., its general partner
By:
_/s/ Stephen D. Wise___________    
Name: Stephen D. Wise
Title: Vice President and Treasurer

HEP LOGISTICS HOLDINGS, L.P.
By: Holly Logistic Services L.L.C., its general partner
By:
_/s/ Stephen D. Wise___________
Name: Stephen D. Wise
Title: Vice President and Treasurer

HOLLY LOGISTIC SERVICES L.L.C.
By:
_/s/ Stephen D. Wise___________
Name: Stephen D. Wise
Title: Vice President and Treasurer



The foregoing Agreement is

hereby confirmed and accepted

as of the date first written above.
CITIGROUP GLOBAL MARKETS INC.


By:
/s/ Mark Hobbs    
Name: Mark Hobbs
Title: Managing Director

GOLDMAN, SACHS & CO.


By:
/s/ Carlos Garza Riquelme    
Name: Carlos Garza Riquelme
Title: Vice President

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
By:
/s/ David Moran________________
Name: David Moran
Title: Managing Director














SCHEDULE I
Schedule of Free Writing Prospectuses included in the Disclosure Package


[None.]





SCHEDULE II
Subsidiary
Jurisdiction of Organization
Equity Holder and % Held by Each
Cheyenne Logistics LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
El Dorado Logistics LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
El Dorado Operating LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
El Dorado Osage LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
HEP Casper SLC LLC
Delaware
Holly Energy Partners – Operating, L.P. (100%)
HEP El Dorado LLC
Delaware
El Dorado Logistics LLC (100%)
HEP Fin‑Tex/Trust‑River, L.P.
Texas
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Logistics GP, L.L.C.
Delaware
Holly Energy Partners, L.P. (100%)
HEP Mountain Home, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Navajo Southern, L.P.
Delaware
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Pipeline Assets, Limited Partnership
Delaware
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline GP, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Refining, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Refining Assets, L.P.
Delaware
Holly Energy Partners—Operating, L.P. (99.999% limited partner)
HEP Refining GP, L.L.C. (0.001% general partner)
HEP Refining GP, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP SLC, LLC
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP Tulsa LLC
Delaware
Holly Energy Partners—Operating, L.P. (100%)
HEP UNEV Holdings LLC
Delaware
Holly Energy Partners, L.P. (100% class A units)
HollyFrontier Holdings LLC (100% class B units)
HEP UNEV Pipeline LLC
Delaware
HEP UNEV Holdings (100%)
HEP Woods Cross, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
Holly Energy Storage-Lovington LLC
Delaware
HEP Refining, L.L.C. (100%)
Holly Energy Finance Corp.
Delaware
Holly Energy Partners, L.P. (100%)
Holly Energy Partners—Operating, L.P.
Delaware
Holly Energy Partners, L.P. (99.999% limited partner)
HEP Logistics GP, L.L.C. (0.001% general partner)
Lovington-Artesia, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
Roadrunner Pipeline, L.L.C.
Delaware
Holly Energy Partners—Operating, L.P. (100%)
Joint Venture
Jurisdiction of Organization
Equity Holder and % Held by Each
Frontier Pipeline Company
Wyoming
HEP Casper SLC LLC (50%)
Plains Pipeline, L.P. (50%)
Osage Pipe Line Company, LLC
Delaware
El Dorado Osage LLC (50%)
CHS McPherson Refinery Inc. (50%)
SLC Pipeline LLC
Delaware
HEP SLC, LLC (25%)
Rocky Mountain Pipeline System LLC (75%)
UNEV Pipeline, LLC
Delaware
HEP UNEV Pipeline LLC (75%)
Sinclair Transportation Company (25%)






EXHIBIT A
FORM OF OPINION OF PARTNERSHIP COUNSEL
The opinion of Vinson & Elkins L.L.P., counsel for the Partnership (capitalized
terms not otherwise defined herein shall have the meanings provided in the
Equity Distribution Agreement, to which this is an Exhibit), to be delivered
pursuant to Section 6(b) of the Equity Distribution Agreement shall be to the
effect that:
(a)Each of the Partnership, the Operating Partnership and the General Partner
has been duly formed and is validly existing in good standing as a limited
partnership under the Delaware Revised Uniform Limited Partnership Act
(“DRULPA”) with all necessary limited partnership power and authority to own or
lease its properties and to conduct its business, and, in the case of the
General Partner, to serve as the general partner of the Partnership, in each
case in all material respects as described in the Prospectus. Each of the
Partnership, the Operating Partnership and the General Partner is duly
registered or qualified as a foreign limited partnership for the transaction of
business under the laws of the jurisdictions set forth beside its name on
Annex A to this opinion.
(b)Each of OLP GP and GP LLC, has been duly formed and is validly existing in
good standing as a limited liability company under the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) with all necessary limited
liability company power and authority to own or lease its properties and to
conduct its business, and, in the case of OLP GP and GP LLC, to serve as the
general partner of the Operating Partnership and the General Partner,
respectively, in each case in all material respects as described in the
Prospectus. Each of OLP GP and GP LLC is duly registered or qualified as a
foreign limited liability company for the transaction of business under the laws
of the jurisdictions set forth beside its name on Annex A to this opinion.
(c)(i) The General Partner is the sole general partner of the Partnership,
owning of record, and to our knowledge, beneficially, a 2.0% general partner
interest in the Partnership (assuming contribution by the General Partner to the
Partnership on the date hereof of cash or other property sufficient to maintain
its 2.0% general partner interest in the Partnership); (ii) such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; (iii) its general partner interest is free and clear of
all liens, claims, charges, encumbrances, or security interests (“Liens”) that
may be perfected solely by the filing, with the Secretary of State of the State
of Delaware pursuant to the Uniform Commercial Code of the State of Delaware
(the “DE UCC”), of a financing statement, naming the General Partner as “debtor”
and properly describing such general partner interest; and (iv) to our
knowledge, such general partner interest is not subject to any other
restrictions on transfer, except (A) as may arise under applicable federal or
state securities laws (as to which we express no opinion) and (B) for
restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the Partnership Agreement.
(d)(i) OLP GP is the sole general partner of the Operating Partnership, owning
of record, and to our knowledge, beneficially, a 0.001% general partner interest
in the Operating Partnership; (ii) such general partner interest has been duly
authorized and validly issued in accordance with the Operating Partnership
Agreement; (iii) such general partner interest is free and clear of all Liens
that may be perfected solely by the filing, with the Secretary of State of the
State of Delaware pursuant to the DE UCC, of a financing statement, naming OLP
GP as “debtor” and properly describing such general partner interest, except for
those arising or created in connection with the Second Amended and Restated
Credit Agreement, dated as of February 14, 2011, as amended as of the date of
the [Equity Distribution Agreement] (the “Credit Agreement”); and (iv) to our
knowledge, such general partner interest is not subject to any other
restrictions on transfer, except (A) as may arise under applicable federal or
state securities laws (as to which we express no opinion) and (B) for
restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the Operating Partnership Agreement, and (C) for
restrictions arising in connection with the Credit Agreement.
(e)(i) The Partnership is the sole limited partner of the Operating Partnership,
owning of record, and to our knowledge, beneficially, a 99.999% limited partner
interest in the Operating Partnership; (ii) such limited partner interest has
been duly authorized and validly issued in accordance with the Operating
Partnership Agreement and is fully paid (to the extent required under the
Operating Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the DRULPA);
(iii) such limited partner interest is free and clear of all Liens that may be
perfected solely by the filing, with the Secretary of State of the State of
Delaware pursuant to the DE UCC, of a financing statement, naming the
Partnership as “debtor” and properly describing such limited partner interest,
except for those arising or created in connection with the Credit Agreement; and
(iv) to our knowledge, such limited partner interest is not subject to any other
restrictions on transfer, except (A) as may arise under applicable federal or
state securities laws (as to which we express no opinion) and (B) for
restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the Operating Partnership Agreement, and (C) for
restrictions arising in connection with the Credit Agreement.
(f)(i) GP LLC is the sole general partner of the General Partner, owning of
record, and to our knowledge, beneficially, a 0.001% general partner interest in
the General Partner; (ii) such general partner interest has been duly authorized
and validly issued in accordance with the General Partner Partnership Agreement;
(iii) such general partner interest is free and clear of all Liens that may be
perfected solely by the filing, with the Secretary of State of the State of
Delaware pursuant to the DE UCC, of a financing statement, naming GP LLC as
“debtor” and properly describing such general partner interest; and (iv) to our
knowledge, such general partner interest is not subject to any other
restrictions on transfer, except (A) as may arise under applicable federal or
state securities laws (as to which we express no opinion) and (B) for
restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the General Partner Partnership Agreement.
(g)(i) Navajo Pipeline is the sole limited partner of the General Partner,
owning of record, and to our knowledge, beneficially, a 99.999% limited partner
interest in the General Partner; (ii) such limited partner interest has been
duly authorized and validly issued in accordance with the General Partner
Partnership Agreement and is fully paid (to the extent required under the
General Partner Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the DRULPA);
(iii) such limited partner interest is free and clear of all Liens that may be
perfected solely by the filing, with the Secretary of State of the State of
Delaware pursuant to DE UCC, of a financing statement, naming Navajo Pipeline as
“debtor” and properly describing such limited partner interest; and (iv) to our
knowledge, such limited partner interest is not subject to any other
restrictions on transfer, except (A) as may arise under applicable federal or
state securities laws (as to which we express no opinion) and (B) for
restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the General Partner Partnership Agreement.
(h)(i) Navajo Pipeline is the sole member of GP LLC, owning of record, and to
our knowledge, beneficially, a 100% membership interest in GP LLC; (ii) such
membership interest has been duly authorized and validly issued in accordance
with the GP LLC Agreement and is fully paid (to the extent required under the GP
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); (iii) such
membership interest is free and clear of all Liens that may be perfected solely
by the filing, with the Secretary of State of the State of Delaware pursuant to
the DE UCC, of a financing statement, naming Navajo Pipeline as “debtor” and
properly describing such membership interest; and (iv) to our knowledge, such
membership interest is not subject to any other restrictions on transfer, except
(A) as may arise under applicable federal or state securities laws (as to which
we express no opinion) and (B) for restrictions created by or arising under the
Delaware LLC Act and restrictions on transferability set forth in the GP LLC
Agreement.
(i)The Partnership has the requisite partnership power and authority to issue,
sell, and deliver the Offered Units to be issued and sold to the Managers by the
Partnership in accordance with and upon the terms set forth in the Equity
Distribution Agreement (and, if applicable, any Terms Agreement). The Offered
Units to be issued and sold to the Managers by the Partnership pursuant to the
Equity Distribution Agreement (and, if applicable, any Terms Agreement) and the
limited partner interests represented thereby have been duly authorized in
accordance with the Partnership Agreement and, when issued and delivered against
payment therefor in accordance with the terms thereof, will be validly issued,
fully paid (to the extent required under the Partnership Agreement),
nonassessable (except as such nonassessability may be affected by matters
described in the Prospectus under the caption “Description of our Common Units
and Preferred Units–Common Units–Limited Liability”), and free of statutory
preemptive rights or similar rights created under the Partnership Agreement
except as disclosed in the Prospectus.
(j)The Registration Statement and the Prospectus (other than (i) the financial
statements and related schedules, and (ii) the other financial or accounting
data included or incorporated by reference therein, as to which we express no
opinion), assuming the accuracy and completeness of the statements therein,
comply as to form in all material respects with the requirements of the Act and
the Exchange Act and the respective rules and regulations thereunder.
(k)The Equity Distribution Agreement (and, if applicable, any Terms Agreement)
have been duly and validly authorized, executed, and delivered by the
Partnership.
(l)None of the offering, issuance and sale by the Partnership of the Offered
Units to be issued and sold by the Partnership pursuant to the Equity
Distribution Agreement (and, if applicable, any Terms Agreement); the execution,
delivery, and performance of the Equity Distribution Agreement (and, if
applicable, any Terms Agreement) by the Partnership; or the consummation of the
transactions contemplated thereby by the Partnership (i) constitutes or will
constitute a violation of the certificate of limited partnership, agreement of
limited partnership, certificate of formation or limited liability company
agreement of any of the Partnership Parties or the Partnership Agreement; (ii)
constitutes or will constitute a breach or violation of, or a default under (or
an event that with notice or the lapse of time, or both, would constitute a
default), or result in a lien under any other agreement filed by the Partnership
as an exhibit to the Partnership’s Annual Report on Form 10-K for the year ended
December 31, 20[__], Quarterly Reports on Form 10-Q for the quarter[s] ended
[_____], or any Current Report on Form 8-K filed during 20[__] prior to the
delivery of this opinion (collectively, the “Partnership’s SEC Filings”); or
(iii) results or will result in any violation of the DRULPA, the Delaware LLC
Act, the laws of the State of New York, or United States federal law (excluding
federal and state securities laws (except as explicitly indicated in paragraph
(j) above or in paragraph (p) or (r) below) or “Blue Sky” laws, as to which we
express no opinion), which breach, violation, lien, or default in the case of
clauses (ii) or (iii) would reasonably be expected to have a Material Adverse
Effect.
(m)No consent, approval, authorization, order, registration, filing, or
qualification (“Consent”) under the DRULPA, the Delaware LLC Act, New York law
or federal law is required for the offering, issuance, and sale by the
Partnership of the Common Units; the execution, delivery, and performance of the
Equity Distribution Agreement (and, if applicable, any Terms Agreement) by the
Partnership Parties; or the consummation by the Partnership of the transactions
contemplated thereby, except (i) for such Consents required under the Exchange
Act and state securities or “Blue Sky” laws and the rules of FINRA in connection
with any purchase and distribution of the Offered Units by the Managers, as to
which we express no opinion; (ii) for such Consents that have been obtained or
made; (iii) for such Consents that, if not obtained, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; or
(iv) as disclosed in the Prospectus.
(n)The statements set forth in the Prospectus under the caption “Description of
Our Common Units and Preferred Units,” insofar as they constitute descriptions
of law or legal conclusions, are accurate and complete in all material respects,
and the Offered Units conform in all material respects to the descriptions
thereof contained in the Prospectus under the caption “Description of Our Common
Units and Preferred Units.”
(o)The opinion letter of Vinson & Elkins LLP that is filed as Exhibit 8.1 to the
Current Report on Form 8-K filed by the Partnership with the Commission on May
10, 2016 is confirmed, and the Managers may rely upon such opinion letter as if
it were addressed to them.
(p)The Partnership is not, nor, after giving effect to the offering and sale of
the Offered Units by the Partnership and the application of the proceeds
thereof, will be an “investment company” as such term is defined in the
Investment Company Act.
(q)To our knowledge, there are no agreements, contracts, indentures, leases, or
other instruments that are required to be described in the Registration
Statement[, the Disclosure Package] or the Prospectus that are not described or
filed as required by the Act.
(r)(i) The Registration Statement was declared effective under the Act on
December 11, 2015; (ii) to our knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or threatened by the Commission; and (iii)
any required filing of the Prospectus pursuant to Rule 424(b) has been made in
the manner and within the time period required by such Rule.
Additionally, such counsel shall state that although they are not passing upon
and do not assume any responsibility for or express any opinion regarding, the
accuracy, completeness or fairness of the statements contained in the
Registration Statement[, the Disclosure Package] or the Prospectus, no facts
have come to such counsel's attention to cause them to believe (i) that any part
of the Registration Statement, on the most recent effective date under the Act
of the Registration Statement or any amendment thereto, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
[that the Disclosure Package, as of the Execution Time, the Applicable Time
and/or any applicable date related to the delivery of such counsel’s opinion,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or (iii)] that, as
of its date and as of the date on which this opinion is being delivered, the
Prospectus contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that such counsel need express no view, belief, or comment
with respect to the financial statements and related schedules and the other
financial or accounting data included or incorporated by reference in or omitted
from the Registration Statement[, the Disclosure Package] or the Prospectus.



EXHIBIT B
FORM OF OPINION OF THE GENERAL COUNSEL
The opinion of the general counsel for the Partnership (capitalized terms not
otherwise defined herein shall have the meanings provided in the Equity
Distribution Agreement, to which this is an Exhibit), to be delivered pursuant
to Section 6(c) of the Equity Distribution Agreement shall be to the effect
that:
(a)    to the knowledge of such counsel, none of the offering, issuance and sale
by the Partnership of the Offered Units, the execution, delivery and performance
of the Equity Distribution Agreement (and, if applicable, any Terms Agreement)
by the Partnership Parties, or the consummation of the transactions contemplated
thereby constitutes or will constitute a breach or violation of, or a default
under (or an event which, with notice or lapse of time or both, would constitute
such a default), or require consent or waiver under any agreement or lease or
other instrument to which any of the Partnership Parties or any of their
respective properties may be bound, other than such consents and waivers as have
been obtained or will be obtained prior to the applicable Settlement Date and
which, on such Settlement Date, will be in full force and effect;
(b)    to the knowledge of such counsel, none of the offering, issuance and sale
by the Partnership of the Offered Units, the execution, delivery and performance
of the Equity Distribution Agreement (and, if applicable, any Terms Agreement)
by the Partnership Parties, or the consummation of the transactions contemplated
thereby constitutes or will constitute a breach or violation of, or a default
under (or an event which, with notice or lapse of time or both, would constitute
such a default), or require consent or waiver under, any order, judgment, decree
or injunction of any federal, Texas or Delaware court or government agency or
body directed to any of the Partnership Parties or any of their respective
properties in a proceeding to which any Partnership Party or any such property
is a party, which breach, violation or default would reasonably be expected to
have a Material Adverse Effect (as defined in the Equity Distribution
Agreement);
(c)    to the knowledge of such counsel, none of the Partnership Parties is in
(i) violation of its certificate or agreement of limited partnership,
certificate of formation or limited liability company agreement or other
organizational documents, or (ii) violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it,
or in breach, default (or an event which, with notice or lapse of time or both,
would constitute such a default) or violation in the performance of any
obligation, agreement or condition contained in any bond, debenture, note, or
any other evidence of indebtedness or in any agreement, indenture, lease or
other instrument to which it is a party or by which it or any of its properties
may be bound, which violation or breach, default or violation would, if
continued, reasonably be expected to have a Material Adverse Effect (as defined
in the Equity Distribution Agreement); and
(d) to the knowledge of such counsel, there are no pending or threatened
actions, suits or proceedings against or affecting any of the Partnership
Parties or any Subsidiary or any of their respective properties that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Additionally, such counsel shall state that although they are not passing upon
and do not assume any responsibility for or express any opinion regarding, the
accuracy, completeness or fairness of the statements contained in the
Registration Statement[, the Disclosure Package] or the Prospectus, no facts
have come to such counsel's attention to cause such counsel to believe (i) that
any part of the Registration Statement, on the most recent effective date under
the Act of the Registration Statement or any amendment thereto, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
[(ii) that the Disclosure Package, as of the Execution Time, the Applicable Time
and/or any applicable date related to the delivery of such counsel’s opinion,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or (iii)] that, as
of its date and as of the date on which this opinion is being delivered, the
Prospectus contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that such counsel need express no view, belief, or comment
with respect to the financial statements and related schedules and the other
financial or accounting data included or incorporated by reference in or omitted
from the Registration Statement[, the Disclosure Package] or the Prospectus.
In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of GP L.L.C., the General
Partner, the Partnership and its Subsidiaries and upon information obtained from
public officials, (B) assume that all documents submitted to her as originals
are authentic, that all copies submitted to her conform to the originals
thereof, and that the signatures on all documents examined by such counsel are
genuine, (C) state that such counsel’s opinion is limited to federal laws, the
DRULPA, the Delaware LLC Act, and the laws of the State of Texas and (D) state
that such counsel expresses no opinion with respect to state or local taxes or
tax statutes.



HOLLY ENERGY PARTNERS, L.P.

Common Units Representing Limited Partner Interests

TERMS AGREEMENT


______, 20__


Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York, 10013
Dear Sirs:
Holly Energy Partners, L.P., a Delaware limited partnership (the “Partnership”),
proposes, subject to the terms and conditions stated herein and in the Equity
Distribution Agreement, dated May [10], 2016 (the “Equity Distribution
Agreement”), between the Partnership, HEP Logistics Holdings, L.P., a Delaware
limited partnership (the “General Partner”), and Holly Logistic Services,
L.L.C., a Delaware limited liability company (“GP L.L.C.” and, together with the
Partnership and the General Partner, the “Partnership Parties”), and Citigroup
Global Markets Inc., Goldman, Sachs & Co. and Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, as managers, to issue and sell to [__________] (the
“Manager”) the securities specified in the Schedule I hereto (the “Purchased
Units”) [, and solely for the purpose of covering over-allotments, to grant to
the Manager the option to purchase the additional securities specified in the
Schedule I hereto (the “Additional Units”)].
[The Manager shall have the right to purchase from the Partnership all or a
portion of the Additional Units as may be necessary to cover over-allotments
made in connection with the offering of the Purchased Units, at the same
purchase price per share to be paid by the Manager to the Partnership for the
Purchased Units. This option may be exercised by the Manager at any time (but
not more than once) on or before the thirtieth day following the date hereof, by
written notice to the Partnership. Such notice shall set forth the aggregate
number of Additional Units as to which the option is being exercised, and the
date and time when the Additional Units are to be delivered (such date and time
being herein referred to as the “Option Closing Date”); provided, however, that
the Option Closing Date shall not be earlier than the Time of Delivery (as set
forth in the Schedule I hereto) nor earlier than the second business day after
the date on which the option shall have been exercised nor later than the fifth
business day after the date on which the option shall have been exercised.
Payment of the purchase price for the Additional Units shall be made at the
Option Closing Date in the same manner and at the same office as the payment for
the Purchased Units.]
Each of the provisions of the Equity Distribution Agreement not specifically
related to the solicitation by the Manager, as agent of the Partnership, of
offers to purchase securities is incorporated herein by reference in its
entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement [and] [,] the Time of
Delivery [and any Option Closing Date], except that each representation and
warranty in Section 2 of the Equity Distribution Agreement which makes reference
to the Prospectus (as therein defined) shall be deemed to be a representation
and warranty as of the date of the Equity Distribution Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement [and] [,] the Time of Delivery [and any Option Closing Date] in
relation to the Prospectus as amended and supplemented to relate to the
Purchased Units.
An amendment to the Registration Statement (as defined in the Equity
Distribution Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Units [and the Additional Units], in the form
heretofore delivered to the Manager is now proposed to be filed with the
Securities and Exchange Commission.
Subject to the terms and conditions set forth herein and in the Equity
Distribution Agreement which are incorporated herein by reference, the
Partnership agrees to issue and sell to the Manager and the latter agrees to
purchase from the Partnership the number of Purchased Units at the time and
place and at the purchase price set forth in the Schedule I hereto.


If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Equity Distribution Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Partnership Parties.


HOLLY ENERGY PARTNERS, L.P.


By: HEP Logistics Holdings, L.P., its general partner


By: Holly Logistic Services L.L.C., its general partner 

By:
 
 
Name:
 
Title:
 
 



HEP LOGISTICS HOLDINGS, L.P.
By: Holly Logistic Services L.L.C., its general partner
By:
 
 
Name:
 
Title:
 
 



HOLLY LOGISTIC SERVICES L.L.C.
By:
 
 
Name:
 
Title:
 
 









ACCEPTED as of the date
first written above.
[______________]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 






Title of Purchased Units [and Additional Units]:
 
   Common Units representing Limited Partner Interests
 
 
 
Number of Purchased Units:
 
 
 
[Number of Additional Units:]
 
 
 
[Price to Public:]
 
 
 
Purchase Price to the Manager:
 
 
 
Method of and Specified Funds for Payment of Purchase Price:
 
By wire transfer to a bank account specified by the Partnership in same day
funds.
 
 
Method of Delivery:
 
Free delivery of the Offered Units to the Manager’s account at The Depository
Trust Company in return for payment of the purchase price.
 
 
Time of Delivery:
 
 
 
Closing Location:
 
 
 
Documents to be Delivered:
 
 
 
 
The following documents referred to in the Equity Distribution Agreement shall
be delivered as a condition to the closing at the Time of Delivery [and on any
Option Closing Date]: 
   (1) The opinions referred to in Section 4(l).
   (2) The opinion referred to in Section 4(m).  
   (3) The accountants’ letter referred to in Section 4(n). 
   (4) The officers’ certificate referred to in Section 4(k). 
   (5) Such other documents as the Manager shall reasonably request.
 
 








